DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	JP H063356 (on record from the IDS filed on 10/30/20) teaches phenyl based antioxidants (phenothiazine) with other stabilizers/antioxidants, but does not discuss also specifically adding tocopherol in the claimed concentration. 

	
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a sample collection tube, with: a tube with a lumen .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798